           Case 2:20-cv-04113-JP Document 12 Filed 01/07/21 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF PENNSYLVANIA

                                                )
STRIKE 3 HOLDINGS, LLC,                         )
                                                )
       Plaintiff,                               )   Civil Case No. 2:20-cv-04113-JP
                                                )
v.                                              )   Judge John R. Padova
                                                )
JOHN DOE infringer identified as using IP       )
address 100.14.104.114,                         )
                                                )
       Defendant.                               )
                                                )

               NOTICE OF WITHDRAW OF PLAINTIFF’S APPLICATION

       On January 7, 2021, Plaintiff Strike 3 Holdings, LLC (“Plaintiff” or “Strike 3”) submitted

an Application to the Court for an Order permitting the Clerk of the Court to Provide Plaintiff’s

Counsel with a stamp-filed copy of the sealed Amended Complaint (and associated documents)

(the “Application”) (ECF No. 11). Shortly thereafter, the Clerk of the Court provided Plaintiff’s

counsel with the requested documents. Accordingly, Plaintiff’s Application is hereby withdrawn

as moot.

Dated: January 7, 2021                              Respectfully submitted,

                                                    By: /s/ John C. Atkin
                                                    John C. Atkin, Esq. (326957)
                                                    JAtkin@atkinfirm.com
                                                    55 Madison Avenue, Ste. 400
                                                    Morristown, NJ 07960
                                                    Tel.: (973) 314-8010
                                                    Fax: (833) 693-1201
                                                    Attorneys for Plaintiff




                                               1
          Case 2:20-cv-04113-JP Document 12 Filed 01/07/21 Page 2 of 2




                                CERTIFICATE OF SERVICE

       Pursuant to Local Civil Rule 5.1.2(8)(b), I certify that on the date set forth below, I

caused a copy of this Notice to be filed electronically and that they are available for viewing and

downloading from the ECF system.


       Dated: 01/07/2021
                                                     /s/ John C. Atkin, Esq.
                                                     John C. Atkin, Esq.




                                                2
